Citation Nr: 1455557	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO.  12-24 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating greater than 50 percent for service-connected major depressive disorder and anxiety disorder.

2.  Entitlement to a total disability rating based on individually unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	John R. Worman, Attorney at Law


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February and September 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  (Subsequently, statements of the case addressing various issues were issued in July 2012; however, the only issues appealed are the two listed above.)


FINDINGS OF FACT

1.  Since the date of award of service connection, the Veteran's major depressive disorder and anxiety disorder have been manifested by symptoms that likely have resulted in occupational and social impairment with deficiencies in most areas; total impairment has not been shown.

2.  The Veteran's service-connected disabilities, as likely as not, prevent him from securing or following substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent disability rating for service-connected major depressive disorder and anxiety disorder have been met since the award of service connection. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9434 (2014).

2.  The criteria for an award of TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.15, 4.16 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014), requires VA to assist a claimant in obtaining evidence necessary to substantiate a claim.  It also requires VA to notify the claimant and the claimant's representative of any information, medical evidence, or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b). 

The VCAA notice requirements apply to all five elements of a service connection claim.  These are:  (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With regards to the Veteran's claim for a higher initial rating for his major depressive disorder and anxiety disorder, the Board notes that VA's General Counsel has held that VCAA notice is not required for downstream issues.  VAOPGCPREC 8-2003.  Additionally, the United States Court of Appeals for Veterans Claims (Court) held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, 19 Vet. App. at 490.  In this case, service connection for major depressive disorder and anxiety disorder was granted in September 2011 and a disability rating and effective date were assigned.  As the current matter stems from a disagreement with a downstream element, no additional notice is required because the purpose that the notice was intended to serve has been fulfilled.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Regarding the duty to assist, all available evidence pertaining to the matters decided herein has been obtained.  The evidence includes the Veteran's VA treatment records, VA examination reports, Social Security Administration (SSA) records, and lay statements from the Veteran and his former spouse.  Further, the Board also finds that the medical evidence of record is adequate.  The Veteran was afforded several VA examinations in connection with his claim, and has also submitted additional records from his treating VA clinician.  The Board is satisfied that the record contains sufficient evidence by which to evaluate the severity of the Veteran's disability in the context of the rating criteria and throughout the appeal period.  Thus, the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).    

II. Major Depressive Disorder and Anxiety Disorder

The Veteran's service-connected major depressive disorder and anxiety disorder have been evaluated as 50 percent disabling since April 30, 2010, under the General Rating Formula for Mental Disorders, which provides for a 50 percent rating when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 38 C.F.R. § 4.130, DC 9440 (2014). 

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

In evaluating the severity of a mental health disorder, the Board points out that "it is not the symptoms, but their effects, that determine the level of impairment."  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  When making a determination with regards to a 70 percent rating, the Board must first consider the veteran's symptomatology.  However, the regulations also require an ultimate factual conclusion as to the veteran's level of impairment in "most areas."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  These areas include work, school, family relationships, judgment, thinking, and mood.  38 C.F.R. § 4.130, DC 9434.  

Furthermore, in assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed.1994) (DSM-IV). A GAF score of 31-40 is defined as: "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed adult avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school)." A GAF score of 41-50 is defined as: "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  A GAF score of 51-60 is defined as : "[m]oderate symptoms (e.g., flat affect and circumlocutory speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  Id.  (The Board recognizes that the Veterans Benefits Administration is now required to apply concepts and principles set forth in DSM-5; however, the Secretary of VA has specifically indicated that DSM-IV is still to be applied by the Board for claims pending before it.  79 Fed. Reg. 45094 (Aug. 4, 2014).)  

In the instant case, the evidence of record shows that the Veteran has been treated by VA for depression since at least September 2008, at which time he reported symptoms present for three years with an increase in severity in the last several months.  At that time he reported anxiety and increasing depression with two suicide attempts.  He was described as being very depressed and lethargic and unable to cope with business problems.  The VA clinician indicated that the Veteran was sad and labile with very poor social skills, but that he was cooperative as able.  He was assigned a GAF score of 40.  A review of his VA treatment records since the time of his claim reveal a continued history of deficiencies.  For example, in November 2010, a psychiatry progress note indicates that the Veteran reported an inability to work, problems with concentration, inability to follow multiple instructions, lack of motivation, and difficulty getting along with people without distracting them or exhibiting any kind of behavioral extremes.  In March 2011 he reported feeling overwhelmed to the point that he called a suicide prevention hotline, although he denied any plans for self-harm at that time.  The VA clinician at that time noted that the Veteran suffered from a depressed mood and limited coping skills.  Throughout his treatment, the Veteran was married, however a notation in the Veteran's VBMS file dated June 20, 2014 indicates that he called to report that he was no longer married.  

The Veteran was afforded a VA mental health examination in August 2010 in connection with his claim.  In the resulting report, the VA examiner indicated that the Veteran suffered from severe major depressive disorder.  The examiner noted a history of suicide attempts, the most recent being two attempts in September 2008.  The Veteran also reported being hospitalized due to depression in October 2008.  The examiner noted that the Veteran was receiving medication and therapy for his depression but that its effectiveness was "fair."  The examiner observed the Veteran to have a flat affect and anxious, depressed, and dysphoric mood.  The Veteran reported homicidal and suicidal thoughts, though no current plans or intent.  While he did have a good relationship with his then-wife and daughter, he did not socialize with friends or acquaintances.  The examiner specifically noted that the Veteran's history of suicide attempts indicated that his depression interfered with his judgment.  The Veteran was assigned a GAF score of 55. 

In September 2011, the Veteran was afforded a second VA examination with regard to his claim.  In that report, the examiner gave a diagnosis of major depressive disorder with chronic mental conditions.  The examiner opined that the Veteran was socially and occupationally impaired in most areas.  The Veteran, reported panic attacks two to three times per day with occasional suicidal thoughts, though no recent attempts.  It was also reported that the Veteran was being treated with a combination of two psychotropic medications.  Particularly, it was noted that the Veteran was not working and that in addition to chronic pain, he had also retired due to loss of focus and concentration.  While the Veteran reported that he was no longer social, he noted that he engaged in some leisure activities such as reading, fishing, and playing the guitar.  The Veteran was again assigned a GAF score of 55. 

The Veteran submitted a May 2013 opinion from a private psychologist, Dr. H-G, Ph.D., based upon an interview conducted with the Veteran.  In that opinion the Veteran is described as having recurrent and severe major depressive disorder with psychotic features.  Dr. H-G opines that the Veteran suffers from deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood as a result of his mental disability.  Particularly, Dr. H-G notes that the Veteran exhibits depressed mood, anxiety, suspiciousness, panic attacks more than once a week, near continuous panic or depression, mild memory loss (for example, issues with remembering names or recent events), flattened affect, chronic sleep impairment, mood and motivational disturbances, difficulty making and maintaining work and social relationships, suicidal ideation, a persistent danger of hurting himself or others, neglect of personal hygiene, and an intermittent inability to perform daily living activities.  The Veteran also reported a keen sense of suspiciousness and loss of trust with regards to business partners; the Veteran reported that his wife managed all of the finances.  Dr. H-G noted that the Veteran lives a dependent lifestyle that requires assistance in most daily activities and that his only significant relationship was with his wife.  Dr. H-G opined that the Veteran's depression was physically and emotionally debilitating rendering him unable to sustain the stress of a competitive work environment.  Particularly, she noted poor concentration, memory defects, and issues with judgment.  Dr. H-G assigned the Veteran a GAF score of 50 and noted that it was her belief that the Veteran's symptoms and medical history actually warranted a score of 50 throughout the duration of his claim.  

The Board has reviewed the evidence of record and finds that, when reasonable doubt is resolved in favor of the Veteran, his service-connected major depressive disorder and anxiety disorder have likely been manifested by symptomatology resulting in occupational and social impairment more nearly approximating the criteria for a 70 percent rating.  See 38 C.F.R. § 4.7 (2014).  In the present case, in August 2010, the Veteran exhibited issues with judgment and mood as well as a marked downturn in socialization and a history of suicidal ideation and attempts.  Indeed, with the assignment of a GAF score of 50, Dr. H-G has evidenced her belief that the Veteran suffers from serious symptoms and/or serious impairment in social and occupational functioning related to his depression.  Furthermore, both the September 2011 VA examination report and the May 2013 opinion by Dr. H-G indicate specific belief that the Veteran's depression has resulted in occupational and social impairment with deficiencies in most areas.  Particularly, the Veteran exhibited severe suspiciousness and loss of trust that interfered with his ability to sustain the stress of a competitive work environment.  He has also been noted to have poor concentration, memory defects, and issues with judgment and depressed mood.  

Accordingly, based on the Veteran's history of major depressive disorder, as evidenced by his VA treatment records and the private opinions of record regarding the severity of the Veteran's symptomatology and assigned GAF scores over time, the Board finds that the Veteran's overall level of social and occupational functioning since filing his service connection claim has been more serious than that which is contemplated by the current 50 percent rating.  Thus, by resolving reasonable doubt in favor of the Veteran, the Board finds that a 70 percent rating more accurately reflects the Veteran's overall disability during the pendency of his current claim.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 C.F.R. §§ 3.102, 4.7 (2014).

The Board has considered whether the Veteran's major depressive disorder has resulted in total social and occupational impairment, such that a 100 percent schedular evaluation would be warranted, but finds that it has not.  Although the evidence demonstrates that the Veteran's major depressive disorder has likely rendered him unemployable, and that he may experience social isolation and withdrawal from others, the evidence does not suggest that the Veteran experiences total social impairment as he has engaged in some leisure activities such as reading, fishing and playing the guitar, and maintained family relationships.  (As noted above, evidence indicates that the Veteran has recently become divorced from his wife; however there is no indication that his divorce is related to his service-connected disability).  Thus, a 100 percent schedular evaluation is not warranted.  38 C.F.R. § 4.130, DC 9434 (requiring "[t]otal occupational and social impairment" to establish entitlement to a 100 percent disability evaluation under the general rating formula for mental disorders).

III.  Entitlement to TDIU

TDIU may be assigned where the schedular rating is less than total and it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability. See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2014).  A veteran is eligible for TDIU if either one service-connected disability is rated at least 60 percent disabling or multiple service-connected disabilities yield a combined rating of 70 percent (with at least one of those disabilities rated 40 percent or more).  38 C.F.R. § 4.16(a). 

Based on the Board's determination that the Veteran's major depressive disorder and anxiety disorder are more appropriately rated as 70 percent disabling, the Veteran now meets the schedular criteria for TDIU since April 30, 2010.  While the minimum rating requirements are met, the Veteran must also be shown to be unable to secure or follow substantially gainful employment in order to establish entitlement to TDIU.

At the Veteran's September 2011 VA examination, the examiner opined that the Veteran should be able to obtain and maintain gainful employment in the physical or sedentary sector according to the degree of social impairments indicated in that report.  A review of the report reveals that the examiner found that the Veteran was impaired in "most areas," to include work, school, family, judgment, thinking and/or mood.  However, the examiner failed to provide an explanation for his opinion.  The examiner also failed to indicate if it was possible to differentiate what portion of the occupational and social impairment indicated was caused by the Veteran's service-connected disabilities, which include the aforementioned psychiatric disability, residuals of a right meniscectomy (20 percent disabling), and an epigastric hernia (0 percent disabling).  

As noted above, in May 2013, Dr. H-G opined that the Veteran's major depressive disorder was both physically and emotionally debilitating and left him unable to sustain the stress of a competitive work environment.  Particularly she noted a history of some volatile and problematic work events leading to a hostile work environment.  She opined that, based upon a 40-hour work week, the Veteran would miss 3 or more days per month due to mental problems; would be required to leave the workplace early 3 or more days per month; would not be able to stay focused for at least 7 hours of an 8-hour work day on 3 or more days per month; and that more than once per month the Veteran would respond in an angry manner, although not become violent.  Further, the Veteran has been noted to exhibit a history of cognitive difficulties in relation to his major depressive disorder.  The Veteran is currently not working and has been in receipt of SSA retirement benefits since at least March 2009.  

Upon review of the record, the Board finds the opinion of Dr. H-G regarding the Veteran's unemployability to be fairly persuasive, especially when considering the combined effects of all his service-connected disabilities.  Accordingly, the Board finds that the Veteran's service-connected disabilities are, as likely as not, of such nature and severity as to prevent him from securing or following substantially gainful employment.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.


ORDER

Entitlement to a 70 percent rating for major depressive disorder and anxiety disorder is granted, effective from April 30, 2010, subject to the laws and regulations governing the payment of monetary benefits.  

Entitlement to a TDIU rating is granted, subject to the laws and regulations governing the payment of monetary benefits.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


